UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/14 (Unaudited) SENIOR LOANS (86.5%) (a) (c) Principal amount Value Advertising and marketing services (0.4%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2020 $3,000,000 $2,998,125 Automotive (1.5%) Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 2,223,615 2,212,150 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,184,000 3,160,120 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 4,440,367 4,487,546 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 2,493,750 2,468,813 Basic materials (6.5%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,157,686 2,146,897 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,119,519 1,113,922 Appvion, Inc. bank term loan FRN 5 3/4s, 2019 3,942,575 3,904,794 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 2,992,500 2,971,927 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 3 3/4s, 2020 3,776,087 3,724,842 AZ Chem US, Inc. bank term loan FRN 7 1/2s, 2022 2,000,000 1,990,000 AZ Chem US, Inc. bank term loan FRN 4 1/2s, 2021 1,915,068 1,912,276 Ferro Corp. bank term loan FRN Ser. B, 4s, 2021 4,000,000 3,962,500 FMG Resources, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2019 (Australia) 2,696,436 2,526,784 HD Supply, Inc. bank term loan FRN Ser. B, 4s, 2018 3,942,147 3,928,598 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 5,461,886 5,402,488 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 980,000 971,834 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 2,952,900 2,928,293 Orion Engineered Carbons GmbH bank term loan FRN Ser. B, 5s, 2021 (Germany) 3,000,000 3,003,750 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 965,000 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 774,000 752,715 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 2,000,000 2,015,000 Solenis International LP bank term loan FRN 7 3/4s, 2022 2,000,000 1,961,500 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,962,500 4,939,757 Tronox, Ltd. bank term loan FRN Ser. B, 4s, 2020 2,979,874 2,957,525 Broadcasting (2.6%) iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.906s, 2019 9,612,000 9,019,826 Media General, Inc. bank term loan FRN Ser. B2, 4 1/4s, 2020 3,000,000 2,992,500 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,959,877 3,868,304 Univision Communications, Inc. bank term loan FRN 4s, 2020 6,009,288 5,946,377 Building materials (1.8%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 3,960,000 3,955,050 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 5,000,000 4,984,375 Nortek, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 2,490,000 2,451,873 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 3,920,000 3,871,000 Capital goods (6.4%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 2,240,758 2,188,006 ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 3,982,272 3,905,116 B/E Aerospace, Inc. bank term loan FRN Ser. B, 4s, 2021 4,000,000 4,007,500 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 1,812,222 1,786,980 Doosan Bobcat AS bank term loan FRN Ser. B, 4 1/2s, 2021 (Norway) 2,301,442 2,300,483 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,534,300 3,444,469 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 6,000,000 5,936,784 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 4,704,167 4,590,481 Husky Injection Molding Systems, Ltd. bank term loan FRN 7 1/4s, 2022 (Canada) 2,000,000 1,977,500 Husky Injection Molding Systems, Ltd. bank term loan FRN 4 1/4s, 2021 (Canada) 1,992,395 1,971,850 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 3 1/4s, 2021 995,000 980,075 Mirror Bidco Corp. bank term loan FRN Ser. B, 4 1/4s, 2019 (Luxembourg) 3,452,472 3,420,823 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4s, 2018 2,996,854 2,986,365 Sequa Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 1,473,750 1,435,064 Signode Industrial Group US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 2,111,111 2,080,764 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 5,914,749 5,862,995 Zebra Technologies Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 5,000,000 5,038,750 Commercial and consumer services (3.3%) Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 4,455,407 4,392,287 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 1,139,755 1,123,608 IMC OP LP bank term loan FRN 5 1/4s, 2020 5,000,000 4,981,250 Interactive Data Corp. bank term loan FRN Ser. B, 4 1/2s, 2021 4,289,250 4,308,015 Orbitz Worldwide, Inc. bank term loan FRN 4 1/2s, 2021 2,970,056 2,950,255 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 2,036,792 2,021,007 Sabre GLBL, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2019 1,960,000 1,945,790 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 5,515,000 5,529,935 Communication services (7.6%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,460,000 2,475,375 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 5,668,610 5,641,282 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,758,882 1,734,698 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 3,932,563 3,874,805 Charter Communications Operating, LLC bank term loan FRN Ser. G, 4 1/4s, 2021 5,000,000 5,032,815 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3s, 2021 2,379,843 2,369,134 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,839,628 1,828,898 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4s, 2019 1,050,000 1,048,688 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 5,000,000 4,991,665 Level 3 Financing, Inc. bank term loan FRN Ser. B5, 4 1/2s, 2022 2,335,000 2,342,505 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 158,520 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,443,750 4,385,426 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 1,667,438 1,668,332 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 1,442,562 1,443,335 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 4,987,500 4,909,570 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,693,750 3,655,272 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 2,500,000 2,475,520 Wide Open West Finance, LLC bank term loan FRN Ser. B, 4 3/4s, 2019 3,441,266 3,432,663 Windstream Corp. bank term loan FRN Ser. B4, 3 1/2s, 2020 2,947,500 2,925,394 Windstream Corp. bank term loan FRN Ser. B5, 3 1/2s, 2019 1,470,141 1,460,339 Zayo Group, LLC bank term loan FRN Ser. B, 4s, 2019 6,223,031 6,210,068 Consumer staples (9.7%) Amaya BV bank term loan FRN 8s, 2022 (Netherlands) 2,000,000 2,030,000 Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 3,000,000 2,994,999 BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 4,965,000 4,976,524 Big Heart Pet Brands bank term loan FRN 3 1/2s, 2020 3,482,500 3,359,742 Blue Ribbon, LLC bank term loan FRN 9 1/4s, 2022 1,000,000 999,167 Blue Ribbon, LLC bank term loan FRN 5 3/4s, 2021 3,000,000 3,015,000 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 4,748,140 4,666,534 Dave & Buster's, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 3,245,283 3,243,255 DE Master Blenders 1753 NV bank term loan FRN Ser. B2, 3 1/2s, 2021 (Netherlands) 2,500,000 2,485,418 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 860,000 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 3,056,900 2,830,179 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 7,892,538 7,879,712 Hearthside Group Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2021 3,990,000 3,994,988 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,970,000 1,923,213 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,485,000 1,470,150 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 4,521,718 4,511,354 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 4,344,113 4,316,962 Prestige Brands, Inc. bank term loan FRN Ser. B, 4 1/8s, 2019 1,133,113 1,131,224 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,481,250 2,462,641 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,909,500 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 1,998,750 Rite Aid Corp. bank term loan FRN Ser. 7, 3 1/2s, 2020 4,937,688 4,900,655 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 2,052,679 2,050,969 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 3,950,000 3,946,050 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,335,000 1,308,300 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 733,697 730,028 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 381,746 379,838 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 4,710,267 4,698,491 Energy (3.9%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 1,850,000 1,749,791 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 4,143,333 4,066,682 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 2,105,000 1,893,184 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 3,955,020 3,777,044 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 822,475 674,430 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 3,064,000 2,696,320 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 3 3/4s, 2021 (Cayman Islands) 5,000,000 4,450,000 Samson Investment Co. bank term loan FRN 5s, 2018 4,000,000 3,638,332 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 2,992,500 2,869,059 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,423,000 2,350,310 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 5,339,925 4,878,021 Entertainment (1.2%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 1,970,000 1,951,778 Delta 2 (Lux) Sarl bank term loan FRN 7 3/4s, 2022 (Luxembourg) 1,000,000 992,917 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 5,000,000 4,959,375 NEP/NCP Holdco, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 2,472,591 2,437,561 Financials (4.5%) Alliant Holdings I, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,416,363 2,380,118 Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,925,281 4,284,994 Capital Automotive LP bank term loan FRN 6s, 2020 2,500,000 2,525,000 Delos Finance SARL bank term loan FRN Ser. B, 3 1/2s, 2021 (Luxembourg) 2,500,000 2,496,250 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,980,000 1,973,565 HUB International, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2020 5,441,403 5,380,187 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 424,751 434,838 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 3,447,500 3,304,574 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,688,064 3,617,375 Transfirst, Inc. bank term loan FRN 9s, 2022 1,000,000 1,002,188 Transfirst, Inc. bank term loan FRN 5 1/2s, 2021 2,000,000 2,004,376 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,930,300 3,881,171 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,609,220 4,252,006 Gaming and lottery (6.4%) American Casino & Entertainment Properties, LLC bank term loan FRN 11 1/4s, 2020 2,000,000 2,080,000 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 2,942,601 2,942,601 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.985s, 2017 7,783,949 7,071,718 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 673,313 620,008 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,261,250 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 3,795,959 3,791,214 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 3,960,000 3,419,764 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 2,035,618 2,048,340 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 872,408 877,860 Marina District Finance Co, Inc. bank term loan FRN Ser. B, 6 3/4s, 2018 922,763 928,069 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,721,875 3,666,047 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 2,249,999 2,227,499 ROC Finance, LLC bank term loan FRN 5s, 2019 5,944,962 5,655,145 Scientific Games International, Inc. bank term loan FRN 6s, 2021 6,500,000 6,393,361 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,772,691 4,732,920 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,450,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,703,586 3,302,365 Health care (10.2%) Akorn, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 7,000,000 7,017,500 AmSurg Corp. bank term loan FRN Ser. B, 3 3/4s, 2021 4,488,750 4,472,851 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 3,859,683 3,859,683 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 5,379,138 5,390,063 ConvaTec, Inc. bank term loan FRN Ser. B, 4s, 2016 4,312,364 4,312,364 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 3,989,685 3,971,731 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.156s, 2021 6,283,413 6,217,958 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,852,821 4,855,854 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 3,872,703 3,852,131 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 6,194,182 6,093,526 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 4,469,200 4,423,266 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 5,198,612 5,111,967 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 7,381,500 7,206,189 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 2,049,165 2,042,335 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 7,122,157 7,080,613 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B-DD, 4s, 2018 2,962,500 2,925,469 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,462,500 2,461,732 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 1/2s, 2019 1,918,785 1,904,394 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 1/2s, 2019 1,918,785 1,904,928 Homebuilding (0.8%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 161,022 157,600 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 6,897,863 6,863,374 Household furniture and appliances (0.4%) Tempur Sealy International, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 3,651,708 3,604,922 Leisure (0.6%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 4,959,950 4,956,850 Lodging/Tourism (2.3%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,204,463 3,916,457 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 5,591,978 5,582,192 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 5,276,213 5,221,568 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,912,500 4,842,905 Media (1.0%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,739,406 5,427,326 TWCC Holding Corp. bank term loan FRN 7s, 2020 3,000,000 2,932,500 Publishing (1.0%) SuperMedia, Inc. bank term loan FRN 11.6s, 2016 1,728,510 1,404,414 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 6,731,430 6,697,773 Retail (5.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 6,420,052 6,405,152 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 4 1/4s, 2021 7,980,000 7,932,120 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,962,312 4,862,033 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 3,017,438 2,918,429 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 3,783,696 3,660,726 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,878,330 2,826,758 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,390,616 7,341,342 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,887,500 2,871,001 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 2,000,000 1,950,000 Talbots, Inc. (The) bank term loan FRN 4 3/4s, 2020 2,985,000 2,899,181 Technology (5.3%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 4,603,463 4,600,176 Avaya, Inc. bank term loan FRN Ser. B3, 4.654s, 2017 2,505,948 2,432,163 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 3,217,340 3,199,528 BMC Software, Inc. bank term loan FRN 5s, 2020 4,788,889 4,712,157 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 6,926,259 6,932,555 First Data Corp. bank term loan FRN 4.155s, 2021 1,541,750 1,530,573 First Data Corp. bank term loan FRN Ser. B, 3.655s, 2018 6,500,000 6,410,625 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 4 1/4s, 2020 5,223,317 5,174,813 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 1,472,563 1,474,404 Infor US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,946,206 1,915,392 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 3,571,944 3,522,086 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 2,379,368 Textiles (0.5%) Stuart Weitzman Acquistion Co., LLC bank term loan FRN Ser. B, 4 1/2s, 2020 3,990,000 3,895,238 Transportation (1.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,500,000 1,485,000 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B1, 5s, 2018 3,944,465 3,954,327 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,466,087 1,462,422 Swift Transportation Company, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 1,990,000 1,978,806 Utilities and power (2.3%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,370,000 2,317,663 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,786,472 1,748,509 Calpine Corp. bank term loan FRN Ser. B3, 4s, 2019 2,940,000 2,923,463 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,761,417 1,760,977 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 5,494,187 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 6,830,362 4,943,474 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 70,101 50,736 Total senior loans (cost $733,411,284) CORPORATE BONDS AND NOTES (9.7%) (a) Principal amount Value Basic materials (1.5%) Cemex SAB de CV 144A company guaranty sr. FRN notes 4.981s, 2018 (Mexico) $1,500,000 $1,563,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,536,000 1,451,520 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,750,000 1,898,750 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,710,000 1,752,750 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,934,000 2,035,535 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,765,000 1,800,300 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 638,000 699,408 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,120,000 1,162,000 Capital goods (0.4%) Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A FRN 3.234s, 2019 (Ireland) 1,155,000 1,120,350 Novafives SAS 144A FRN 4.082s, 2020 (France) 1,000,000 1,237,295 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 1,000,000 1,060,000 Communication services (1.6%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,300,110 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,950,000 1,991,438 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,062,000 1,080,585 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2019 (Bermuda) 1,500,000 1,569,375 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,000,000 1,025,000 Numericable Group SA 144A sr. notes 4 7/8s, 2019 (France) 2,050,000 2,035,240 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,315,000 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,000,000 2,170,000 Consumer cyclicals (1.3%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,000,000 1,040,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 2,000,000 2,050,000 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 1,250,000 1,259,375 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 851,675 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,774,000 1,946,965 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 367,000 383,056 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,815,000 2,019,188 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,138,750 Consumer staples (0.4%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,198,000 2,280,425 Hertz Corp. (The) company guaranty sr. unsec. notes 4 1/4s, 2018 1,298,000 1,285,020 Energy (0.9%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,106,000 995,400 Chesapeake Energy Corp. company guaranty sr. unsec. FRN notes 3.481s, 2019 2,000,000 1,985,000 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 1,500,000 1,530,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 425,000 444,125 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,000,000 1,797,500 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,270,000 1,130,300 Financials (1.3%) Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 3 1/2s, 2017 2,500,000 2,471,875 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 2,000,000 1,967,500 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 3,000,000 3,256,830 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,790,000 1,718,400 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,500,000 1,440,000 Health care (0.6%) Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 1,128,000 1,150,560 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,000,000 2,167,500 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 1,500,000 1,603,125 Technology (0.7%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 1,955,000 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 1,200,000 1,368,000 SunGard Data Systems, Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 1,000,000 1,040,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,365,000 1,426,425 Transportation (0.2%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,278,000 1,290,780 Utilities and power (0.8%) AES Corp./Virginia (The) sr. unsec. FRN notes 3.234s, 2019 3,000,000 2,985,000 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,750,000 1,986,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,661,250 Total corporate bonds and notes (cost $82,632,857) PREFERRED STOCKS (0.1%) (a) Shares Value HSBC USA, Inc. $0.88 pfd. (United Kingdom) 39,050 $875,501 Total preferred stocks (cost $875,910) COMMON STOCKS (—%) (a) Shares Value Tribune Co. Class 1C (F) (NON) 591,290 $147,822 Total common stocks (cost $—) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 35,666,429 $35,666,429 Total short-term investments (cost $35,666,429) TOTAL INVESTMENTS Total investments (cost $852,586,480) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $4,844,173) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 12/17/14 $1,243,547 $1,313,449 $69,902 HSBC Bank USA, National Association Canadian Dollar Sell 1/21/15 422,592 431,879 9,287 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/21/15 850,425 869,338 18,913 UBS AG Canadian Dollar Sell 1/21/15 2,177,163 2,229,507 52,344 Total Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $837,324,843. (b) The aggregate identified cost on a tax basis is $853,092,717, resulting in gross unrealized appreciation and depreciation of $1,946,123 and $13,587,422, respectively, or net unrealized depreciation of $11,641,299. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $49,886,929 $347,584,696 $361,805,196 $16,758 $35,666,429 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Total common stocks — — Corporate bonds and notes — 80,893,680 — Preferred stocks 875,501 — — Senior loans — 723,867,986 — Short-term investments 35,666,429 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $150,446 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$150,446	$— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$4,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG Total Assets: Forward currency contracts# $69,902 $9,287 $18,913 $52,344 $150,446 Total Assets $69,902 $9,287 $18,913 $52,344 $150,446 Liabilities: Forward currency contracts# – Total Liabilities $– $– $– $– $– Total Financial and Derivative Net Assets $69,902 $9,287 $18,913 $52,344 $150,446 Total collateral received (pledged)##† $– $– $– $– Net amount $69,902 $9,287 $18,913 $52,344 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
